OFFICE OF THE ATTORNEY GENERAL OF TEXAS




     HonorableB. M.
     County Auditor
     wayson county
     Sherman,Texas
.:




t:   Dear Sir:




                      tho AvailableaOh6oiMimi on a ~por
                        f all soholastlosof the county.
                        h klanoo at t&i8 ~SBO of ~8,890.00
                       oat sohcmlnuaa aerlreafmm other

                      stton boln(t-
            -Frcm the abwo iorommt~onmula the Wada-
         donors' Court bare the authoricyuaae? Ar8lole0,
         Sgotlon6, QonstftutlohM~T.xaa, A~tlaloBaB4 UZ
         V0rmbn'suwe0a     blvll s8atutos,tc tramir the
         &.eSl,49 fmm tho aash balssoeof t&o Pommaent    _\
         & +o inuk to
                   i me inth sstlo eeunt
                                      in&raw         that
         the AvailableBohoolhilod06uI.4xeooftethe bone-
         tit now ln limit
                        of iron 1948 80 lWS?"  '              .
                                                                          698




Honorable   B. LL Whiteacre,   lag.6 ,#z




         The imrtlnent part of Article     7, Seation   6 of the
Con6titutlon,  read6 a8 follows:

         “Said land6 and the proceeds thereaf when
     6old ahell be held by said counties      alone aa
     a truet for the benefit of publio     6ohools
     therein;    said proceed6 to be invested    in bonds
     of the United SCate6, the State of Texes, or
     oountisa in eaid State, or in such other aeeurl-
     the and under such restrictions      a8 may be pre-
     scribed by law! and the counties shall be
     responsible     for all investments;the interest
     thereon and other revenue eroept the principal
     shell be avaflablo     funds.*
        nrtlolo  ESS4 is the Enabling Act, p666ed pursuant to
the above quoted oonetitutional  provlslon, 6nd fe substantlal-
ly the name with th6 excsptfon thet it enumerates othor bonds
which my be purchased with the proceeds fram the sale of
land6 granted to tha county for educational  purpoaeo.
         It will  ba noted that only the inoome or the above
eanotioned inveatmnt      i6 avellable   for annual expenditures    in
the operation Gf the auhools of the county.         We have hereto-
fore oonoludsd in our opinion number O-825 that a profit M-
aultlng from the purohaso     of bond6 at 6 figura below par, and
the subsequent retirement of auoh bonds or sale at a prior in
oxoea6 of that paid, oonatituter       in00166 and 16 therefore
eligible   to be trnsferred    to the Available Sokool lnuzd of
the county.
          It is oloar fmm the statommt of facts abom quoted
that the figure of #? 871.47 ir an antiolpatod         profit *hi&
oannot noorue until t&e bon46 havo matured and aro pai by
tha i66uing political      subdivision.    Manifestly,  this tlgun
oonstltutsa   no more than a “paper profit*       end Q~es not repre-
sent cash in hand eligible       for transfer  to the Available   Fund.
notua2ly    if et all, it will not aoorua to tho Peraanant Sohool
Fund until the years 1948 to 1965.         Exparienoe ha6 proven that
we have no guarantee that bond6 will be paid aooording to the
oontraot reflected     therein,    and it 16 bepond the power of any-
one to foretell    dofinitely    tho amount of i6oney that will be
Honorable   B. K. Whiteacre,   page #S




received for said bonds at any time      between the years 1948
to 1965.  It 1s our conolusfon that      the Commlereioners* court
la not authorized to make a tramfor       of oash from the corpus
of the Permanent SchoolFund agaiaet      an antlaipated accrual
of profit from bonds at some future      date.

          You are, therefore    advised that in our opinion moh
transfer   a8 is contemplated by your question,     cannot lawfully
be made, for, obviously,     the antlalpatsd profit   oa.nnot become
available   funds until colleoted.

                                          Vary truly   yours
                                      ATTORNEYOZI?lWiLOBTEXAS


                                      ,,Jg&budA.~~
                                               Clarenoe $. Crovm
                                          .            Assistant
CFX-8
              APFROVEDOCT
                        7,     lg4'

                               ,
              A~~~pJPjEY
                       GENERAL
                             OF TEXAS